DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous objection to claim 13 is withdrawn in view of the correction.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 11, line 8:
	wherein the at least one ligand is selected from the group consisting of bis(1H-1,2,3-triazolo[4,5-

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests a method for adsorbing ammonia or halogen using a metal organic framework (MOF) comprising a plurality of metal ions, each metal ion coordinated with at least one ligand comprising two unsaturated N-heterocyclic aromatic groups, as recited in claims 1 and 4. Furthermore, no prior art of record, individually or in combination, teaches or reasonably suggests a method for adsorbing ammonia, water, or a halogen using a metal organic framework comprising a plurality of metal ions, each metal ion wherein the MOF retains greater than or equal to 96.5% of its initial adsorption capacity on a third adsorption cycle, as recited in claim 10. Furthermore, no prior art of record, individually or in combination, teaches or reasonably suggests a method for adsorbing ammonia, water, or a halogen using a metal organic framework comprising a plurality of metal ions, each metal ion coordinated with at least one ligand selected from the group consisting of  bis(1H-1,2,3-triazolo[4,5-b],[4',5'-i])dibenzo[1,4]dioxin, benzo(1 ,2-d:4,5-d')bistriazole, 6,6,14,14-tetramethyl-6,14-dihydroquinoxalino[2,3-b]phenazinebistriazole, and 5,5'-bibenzotriazole, as recited in claim 11. Furthermore, no prior art of record, individually or in combination, teaches or reasonably suggests a method for adsorbing ammonia, water, or a halogen using a metal organic framework comprising a plurality of metal ions, each metal ion coordinated with at least one ligand comprising two unsaturated N-heterocyclic aromatic groups, wherein the metal ions are arranged in the form of a helix, as recited in claim 18, wherein the MOF comprises pores having an average pore diameter of greater than or equal to 20 Angstroms, as recited in claim 22, or wherein the MOF comprises pores comprising hexagonal symmetry, as recited in claim 23.
Dinca et al. (US 2014/0326007 A1), applied in the previous Office Action, is considered closest prior art to the claimed invention. However, Dinca fails to teach or suggest that the MOF disclosed therein can be used to adsorb ammonia or a halogen, nor does it teach that the MOF has the properties or characteristics recited in claims 10, 11, 18, 22, and 23.
Long et al. (US 2019/0054446, claiming the benefit of the provisional application 62/316,286 dated 03/31/2016) is considered another closest prior art to the claimed invention. Long discloses MOFs (“Fe-BBTA” and “Fe-BTDD”) that can be considered the same or substantially the same as the claimed MOF ([0032] and [0034]; Fig. 1b). Particularly, the MOFs disclosed therein have the same N-heterocyclic aromatic group ligands (bis(1H-1,2,3-triazolo[4,5-b],-[4′,5′-i])dibenzo[1,4]dioxin or benzo(1,2-d:4,5-d′)bistriazole) in addition to the same metal ions (Fe2+) and auxiliary ligands (Cl) in the same arrangement as the claimed 2, N2, O2, or olefins from a gas mixture ([0030]-[0031]; [0054]), the reference is silent on the use of the MOF for adsorbing ammonia, water, or a halogen, as required in claim 1 of the instant application. Consequently, there is insufficient teaching in the reference that would have provided guidance for one skilled in the art to use the MOF for adsorbing ammonia, water, or a halogen. 
Peterson et al. (US Pat. 9,474,997) teaches a method for adsorbing toxic agents, including ammonia and chlorine in the presence of a metal organic framework (MOF), wherein the MOF has metal ions coordinated with ligands having an imidazolate moiety, i.e., a N-heterocyclic aromatic (col. 5, lines 50-61; col. 6, lines 38-43). However, the reference does not teach or reasonably suggest that the ligands can have two N-heterocyclic aromatics, as required in the claimed inventions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772      



/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772